UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM8‑K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 20, 2012 GATEWAY ENERGY CORPORATION (Exact name of registrant as specified in its charter) Delaware 000-06404 44-0651207 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 1415 Louisiana Street, Suite 4100 Houston, Texas (Address of principal executive offices) 77002 (Zip Code) Registrant’s telephone number, including area code: (713) 336-0844 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8−K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item5.07 Submission of Matters to a Vote of Security Holders. At the annual meeting of stockholders of the Company held on June 20, 2012 (the “Annual Meeting”), the proposals listed below were submitted to a vote of the Company’s stockholders. At the Annual Meeting, there were present in person or by proxy 18,336,173 of the Company’s common stock, representing approximately 75% of the Company’s total outstanding common stock. The results for each proposal submitted to a vote of stockholders at the Annual Meeting are as follows: (1) Election of the following persons as directors of the Company to serve until the next annual meeting of stockholders. Name Votes For Votes Against/ Withheld Broker Non-Votes Perin Greg deGeurin 9,644,871 292,479 8,398,823 David F. Huff 9,794,871 142,479 8,398,823 John O. Niemann, Jr. 9,794,871 142,479 8,398,823 Frederick M. Pevow, Jr. 9,434,665 502,685 8,398,823 John A. Raasch 9,702,357 234,993 8,398,823 Paul G. VanderLinden, III 9,744,871 192,479 8,398,823 (2) Ratification of the appointment of Pannell Kerr Forster of Texas, P.C. as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2012. Votes For Votes Against/ Withheld Abstentions Broker Non-Votes 18,076,519 183,123 76,531 0 Based on the above voting results, each of the director nominees was elected and the appointment of Pannell Kerr Forster of Texas, P.C. as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2012 was approved by the stockholders at the Annual Meeting. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: June 21, 2012 GATEWAY ENERGY CORPORATION By: /s/ Frederick M. Pevow, Jr. Frederick M. Pevow, Jr. President and Chief Executive Officer
